Citation Nr: 1026832	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for bilateral defective 
hearing, from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the RO which granted, 
in part, service connection for bilateral defective hearing and 
assigned a noncompensable evaluation, effective from September 
21, 2006, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Since service connection was established, the Veteran's 
defective hearing is manifested by no greater than a Level I 
hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
defective hearing are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 4.86, Part 4, 
including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in October 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of the appeal, and 
was scheduled for a hearing at the RO before traveling member of 
the Board in June 2010, but failed to report.  Based on a review 
of the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for essentially 
normal acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87 and Codes 6100-6110 (2009).  Disability ratings for 
hearing impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

On a private audiological examination in September 2006, the 
Veteran reported difficulty hearing conversational speech in the 
presence of background noise, in group environments, watching TV 
and other similar situations.  Tympanometry revealed normal 
middle ear function and acoustic reflexes were present, 
bilaterally.  Otoscopic inspection of the ear canals showed the 
walls to be very red in color.  Audiological findings showed 
puretone threshold, in decibels, as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
15
45
55
31
LEFT
5
10
40
45
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.  

On VA audiological examination in January 2007, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
15
50
60
35
LEFT
10
10
35
45
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner indicated that the Veteran had 
normal hearing through 2000 hertz, bilaterally, with moderately-
severe high frequency sensorineural hearing loss in the left ear, 
and moderate to severe hearing loss in the right ear from 3,000 
to 8,000 hertz.  

In this case, the Veteran's complaints and the audiological 
findings on the two audiological examinations discussed above, 
were not materially different and showed an average puretone 
decibel loss for the Veteran's right ear, achieved by adding the 
loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 
35 (the average on the private examination was 31).  The percent 
of discrimination was 96 (was 100 percent on the private 
examination).  By intersecting the column in Table VI (38 C.F.R. 
§ 4.85) for average puretone decibel loss falling between 0 and 
41 with the line for percent of discrimination from 92 to 100, 
the resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the Veteran's left ear on 
both examinations, which was achieved by adding the loss at 1000, 
2000, 3000, and 4000 Hz and dividing by four, was 25.  The 
percent of discrimination was 96.  The resulting numeric 
designation for the left ear is I.  Parenthetically, the Board 
notes that the numeric designations using the audiological 
findings and speech discrimination scores from the private 
examination were the same as from the VA examination.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for 
assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each ear, 
the point of intersection on Table VII requires assignment of a 
noncompensable evaluation under Diagnostic Code 6100.  The RO has 
applied the rating schedule accurately, and there is no basis 
under the applicable criteria for the assignment of a higher 
evaluation.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  38 C.F.R. § 4.86(a), 
provides that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels 
or more, an evaluation can be based either on Table VI or Table 
VIA, whichever results in a higher evaluation.  This provision 
corrects for the fact that with a 55-decibel threshold level (the 
level at which speech becomes essentially inaudible), the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
See 64 Fed. Reg. 25209 (May 11, 1999).  However, in this case, 
puretone thresholds were not 55 decibels or more at each of the 
four frequencies in either ear.  Therefore, application of 
§ 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent speech 
discrimination scores, etc., nor do the audiological findings 
from either of the two examinations during the pendency of this 
appeal satisfy the provisions of § 4.86(b).  Thus, application of 
the provisions for exceptional patterns of hearing impairment is 
not warranted.  The RO has applied the rating schedule 
accurately, and there is no basis under the applicable criteria 
for the assignment of a compensable evaluation.  

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports 
the Veteran's claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Although the Board acknowledges the Veteran's 
difficulties due to his hearing loss, the Board is constrained to 
abide by VA regulations.  

Additionally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  
Further, in this case, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
hearing loss, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Veteran does not claim, nor does evidence of 
record show any periods of hospitalization for his hearing loss, 
nor has the Veteran submitted any credible evidence showing that 
his hearing loss has markedly interfered with his employment 
status.  Thus, the evidence of records does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 
(2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 
505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has considered whether the Veteran was entitled to staged 
ratings for his bilateral defective hearing.  However, upon 
review of all the evidence of record, the Board finds that at no 
time during the pendency of the appeal has the Veteran's hearing 
loss been more or less disabling than is reflected in the 
noncompensable evaluation assigned.  

Finally, concerning the representative request for another VA 
audiological examination, the Board notes that while the most 
recent examination was conducted more than three years ago, 
neither the Veteran nor the evidence of record suggests that his 
hearing loss had worsened since that time.  The evidentiary 
record includes numerous VA outpatient notes showing for 
treatment of various maladies subsequent to the audiological 
examination in January 2007.  However, the records do not show 
any complaints or abnormalities referable to any ear or hearing 
problems.  Should the Veteran's experience a change in his 
hearing acuity, he is always free to submit a new claim for an 
increased rating.  

ORDER

An initial compensable evaluation for bilateral defective hearing 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


